DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.

Response to Arguments
Applicant's arguments, in section titled “Claim Rejections – 35 U.S.C. § 112” have been fully considered but they are not persuasive. Paragraphs [0117] and [0122] of the filed application and paragraphs [0084] and [0094] of the provisional application with serial number 62/401,801 discloses or similarly discloses “the bandwidths of the PBCH 1772, the PSS 1774, the SSS 1776, and the repetition of the PBCH 1778 may be the same. For example, the bandwidth may be 36 MHz (150 REs with 24 kHz tone spacing). However, in another example, a bandwidth of a PSS may be smaller than a bandwidth of an SSS and/or a bandwidth of a PBCH/repeated PBCH”. As shown, there is no disclosure about first and second subframes and their synchronization signal bandwidth(s) in relation to one another (e.g., at least one first synchronization signal of the one or more first synchronization signals has a greater bandwidth than a bandwidth of each of the one or more second synchronization signals).
Applicant’s arguments, see section titled “Claim Rejections – 35 U.S.C. § 103”, with respect to claims 1, 13, 25, 37, 49, 61, 73, 74, and 75 have been fully considered and are persuasive.  The rejection of claims 1, 5-13, 17-25, 29-37, 41-49, 53-61, and 65-85 has been withdrawn. 

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 3/4/2022 and 4/1/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 9 is/are objected to because of the following informalities:  change “in respective” in line 3 to “in a respective”.  Appropriate correction is required.
Claim(s) 13 is/are objected to because of the following informalities:  change “subframe a” in lines 3 and 8 to “subframe, a” and “, wherein” in line 14 to “wherein”.  Appropriate correction is required.
Claim(s) 23 is/are objected to because of the following informalities:  change “includes a the” in lines 1-2 to “includes the”.  Appropriate correction is required.
Claim(s) 33 is/are objected to because of the following informalities:  change “in respective” in line 3 to “in a respective”.  Appropriate correction is required.
Claim(s) 35 is/are objected to because of the following informalities:  change “includes a the” in lines 1-2 to “includes the”.  Appropriate correction is required.
Claim(s) 37 is/are objected to because of the following informalities:  change “subframe a” in lines 2 and 7 to “subframe, a” and “; ;” in line 6 to “;” and “, wherein” in line 13 to “wherein”.  Appropriate correction is required.
Claim(s) 47 is/are objected to because of the following informalities:  change “includes a the” in lines 1-2 to “includes the”.  Appropriate correction is required.
Claim(s) 57 is/are objected to because of the following informalities:  change “in respective” in line 3 to “in a respective”.  Appropriate correction is required.
Claim(s) 61 is/are objected to because of the following informalities:  change “subframe a” in lines 4 and 9 to “subframe, a” and “, wherein” in line 15 to “wherein”.  Appropriate correction is required.
Claim(s) 71 is/are objected to because of the following informalities:  change “includes a the” in lines 1-2 to “includes the”.  Appropriate correction is required.
Claim(s) 74 is/are objected to because of the following informalities:  change “subframe a” in lines 3 and 8 to “subframe, a” and “, wherein” in line 14 to “wherein”.  Appropriate correction is required.
Claim(s) 75 is/are objected to because of the following informalities:  change “first group” in line 15 to “one or more”.  Appropriate correction is required.
Claim(s) 78 is/are objected to because of the following informalities:  change “a SSS” in lines 2-3 to “a second SSS”.  Appropriate correction is required.
Claim(s) 79 is/are objected to because of the following informalities:  change “the bandwidth” in line 3 to “a bandwidth”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 75-85 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 75, this claim recites “wherein at least one…each of the one or more second synchronization signals”. The Examiner could not find support for this feature within the specification and Applicant’s remarks above were not persuasive. Claims 76-85 fails to resolve the deficiency of claim 75 and are thus rejected under similar rationale.
Regarding claim 79, this claim recites “the at least one PBCH…greater than a third bandwidth of the SSS”. The Examiner could not find support for these features within the specification and nor has Applicant provided support for these features within the specification. Claims 80 and 85 fails to resolve the deficiency of claim 79 and are thus rejected under similar rationale.
Regarding claim 83, this claim recites “a frequency band for…a third frequency band for the SSS”. The Examiner could not find support for this feature within the specification and nor has Applicant provided support for this feature within the specification. Claim 84 fails to resolve the deficiency of claim 83 and is thus rejected under similar rationale.

Allowable Subject Matter
Claims 1, 5-13, 17-25, 29-37, 41-49, 53-61, and 65-74 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  this communication warrants no examiner' s reason(s) for allowance as the prosecution history and/or applicant's remarks makes evident the reason(s) for allowance, satisfying the “record as a whole" as required by 37 CFR 1.104(e). In this case, the amendments herein made to independent claims 1, 13, 25, 37, 49, 61, 73, and 74 indicates the reason(s) claims 1, 5-13, 17-25, 29-37, 41-49, 53-61, and 65-74 are patentable over the prior arts of record. Thus, examiner's statement of reason(s) for allowance is not necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476